Holmes, J.
There was evidence that many men had been seen going into a side door in the ell of the defendant’s house, and that some of them were under the influence of liquor when they came out. From this side door there was a path to a side door in the ell of another house. In this ell was a room locked with a brass padlock, and in the room on February 19, 1893, was a three-gallon jug nearly full of whiskey. A key fitting the padlock was in the defendant’s house. Exceptions were taken to the admission of evidence that on the same day the defendant’s daughter, a girl sixteen or seventeen years old, who lived with her, after looking up and down the street in front of the houses, was seen to go from the defendant’s side door to the other several times, in a loose dress, and to return holding her dress as if she had something under it; that an officer seized this object from the outside of the dress, and found it a hard substance, in size and shape like a quart bottle ; that the defendant was present and ordered the officer to let the girl go; that he said, “ Let me see what that, is ”; and that the defendant answered, “No, I won’t.” The defendant’s answer may have been dictated by other reasons, but the jury were at liberty to find that it was due to unwillingness on her own account to let the officer know what the object like a bottle was. The evidence was admissible in connection with the other facts. See Commonwealth v. Vahey, 151 Mass. 57; Commonwealth v. Hyland, 155 Mass. 7. The mode in which the officer got his knowledge of what the girl had in her hand did not make the fact inadmissible. Commonwealth v. Brelsford, 161 Mass. 61.

Exceptions overruled.